Title: To Thomas Jefferson from Samuel Harrison Smith, 23 January 1807
From: Smith, Samuel Harrison
To: Jefferson, Thomas


                        
                        Samuel H. Smith presents his respects to the President of the U.S. and takes the liberty of Stating that the
                            erroneous arrangement of the document accompanying the Message arose entirely from the mislaying of the copy of the
                            Message delivered to the Senate, which placed the first sheet last, S.H.S. having made use of that copy.
                        Altho’ some of the papers have gone out with the erroneous arrangement, S.H.S. has taken care to forward
                            corrected copies to all the printers to whom the Nat. Intel. is forwarded.
                  Jan. 23. 1807.
                    